PER CURIAM.
Appellants appeal the district court’s order dismissing their 42 U.S.C.A. § 1983 (West Supp.2001) medical treatment claim. We have reviewed the record and the district court’s opinion and find no reversible error. Further, we decline to review Appellants’ claims raised for the first time on appeal. See Muth, v. United States, 1 F.3d 246, 250 (4th Cir.1993). Accordingly, we affirm on the reasoning of the district court. See Cooper v. Prison Health Servs ., No. CA-01-1428-S (D.Md. May 23, *1772001). We deny Appellants’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.

Affirmed by unpublished PER CURIAM opinion.